Citation Nr: 0732644	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to September 
1956.  He died in October 2003.  The appellant is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction is with the RO in St. 
Petersburg, Florida.

In February 2005, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In May 2005, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to obtain 
a medical opinion.  The remand requested a medical opinion as 
to whether the veteran's service-connected psychiatric 
disability either caused or substantially or materially 
contributed to the veteran's death, including whether this 
service-connected disability caused or aggravated the 
veteran's cardiovascular disease to such a degree as to cause 
or contribute materially and substantially to his death.  
Such opinion was to be rendered after review of the claims 
file.  

In a September 2007 statement, the veteran's representative 
argued that the examiner's failure to discuss another medical 
opinion of record constitutes failure to comply with the 
remand orders, and thus requires the Board to remand this 
matter to insure such compliance.  The physician who provided 
the November 2005 reviewed the veteran's claims file, as 
evidenced not only by her statement to that effect but also 
by a detailed account of the veteran's medical history and 
terminal treatment records.  She also provided the opinion 
requested and supported the opinion with clear rationale.  
The remand did not direct the examiner to discuss another 
physician's opinion and the veteran's representative points 
to no authority for the proposition a medical opinion is 
insufficient because it fails to explicitly address another 
opinion of record.  Thus, as the remand orders were complied 
with, the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  The veteran died in October 2003.  The Certificate of 
Death lists the immediate cause of death as aortic valve 
disease with underlying causes of mitral valve disease and 
colitis.  

2.  At the time of the veteran's death, service connection 
was in effect for anxiety disorder with depression.

3.  Aortic valve disease, mitral valve disease, and colitis 
did not manifest during service or within one year of 
separation from service, and are not etiologically related to 
the veteran's service.  

4.  Service-connected anxiety disorder with depression was 
not the immediate or underlying cause of the veteran's death 
and did not contribute substantially or materially to his 
death.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
January 2004 and May 2006.  The January 2004 letter was 
provided to the appellant prior to the initial adjudication 
by the RO in April 2004.  This letter informed the appellant 
of the requirements of a successful claim for service 
connection for the cause of the veteran's death.  That is, 
that the veteran had died from a service-related injury or 
disease; or that he died from a non service related injury or 
disease and was receiving or entitled to receive, VA 
compensation for service connected disability for certain 
time periods.  This letter also informed the appellant that, 
to support her claim, the evidence should show that the 
veteran's service connected conditions caused or contributed 
to his death.  She was told of her and VA's respective duties 
in obtaining evidence and asked to submit information and/or 
evidence, which would include that in her possession, to the 
RO.  

This letter thus sufficiently informed the appellant of the 
evidence necessary to substantiate a claim for a condition 
for which the veteran was not yet service-connected but where 
service connection was warranted.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  She was told that disability and 
indemnity compensation (DIC) benefits could be awarded based 
on a demonstration that the veteran died from a service-
related injury or disease and she was asked to submit 
evidence of treatment of the veteran, or sufficient 
information for VA to obtain treatment records.  A "service-
related" injury or disease places in common language those 
conditions which service connection had not yet been granted 
but warrant service connection.  

This notice did not inform the appellant that the veteran was 
service connected for anxiety disorder with depression at the 
time of his death.  See Id.  However, the appellant has 
consistently argued that the veteran's service-connected 
psychiatric disability resulted in his death either by 
worsening or causing his heart disease.  Furthermore, during 
her February 2005 testimony, the appellant correctly detailed 
the history of the veteran's service-connected psychiatric 
disability, stating that he was rated at 100 percent disabled 
for the disability at separation from service and that his 
rating was reduced after he way able to work.  Hearing 
transcript at 5.  Thus, she has demonstrated actual knowledge 
that the veteran was service-connected for a psychiatric 
disability.  See Sanders v. Nicholson, 487 F.3d 881, 887 
(Fed. Cir. 2007) (the essential fairness of an adjudication 
is not affected by a notice defect where the defect is cured 
by actual knowledge on the part of the claimant).  Formally 
notifying her of that which she is already aware would serve 
no useful purpose.  

The May 2006 letter provided the appellant notice as to 
assignment of effective dates and disability ratings.  As the 
Board is denying the appellant's claim, any questions 
regarding these downstream elements are moot.  Thus, no 
prejudice to the appellant can result from the timing of this 
notice.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The appellant has not requested VA 
assistance in obtaining any additional evidence.  An 
appropriate VA medical opinion was obtained in November 2005.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  




Service Connection for the Cause of the Veteran's Death

Of record is a Certificate of Death indicating that the 
veteran died in October 2003.  Listed as the immediate cause 
of death, is aortic valve disease of two years duration.  
Listed as underlying causes of death, are mitral valve 
disease of two years duration and colitis of two weeks 
duration.  

At the time of the veteran's death, service connection was in 
effect for anxiety disorder with depression, evaluated as 70 
percent disabling.  The veteran was also in receipt of 
benefits based upon individual unemployability.  The 
appellant contends that the veteran's service connected 
psychiatric disorder either caused or aggravated his heart 
condition, and thus, contributed to his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

Certain chronic diseases, including all forms of valvular 
heart disease, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after separation from active service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

When the determinative issue involves medical causation or a 
medical diagnosis, the diagnosis or causation generally must 
be shown by competent medical evidence, as opposed to lay 
evidence; lay assertions of medical status usually do not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

Service medical records are absent for any treatment for, 
symptoms of, or other report of heart disease.  These records 
show that the veteran was honorably discharged from active 
service due to his psychiatric disability.  

Post-service, a December 1956 VA neuropsychiatric 
examination, signed by a physician, contains medical findings 
related to the veteran's cardiovascular system, including 
that he had normal sinus rhythm, no murmurs, no 
irregularities, a pulse of 90, and blood pressure of 118 over 
70.  The first evidence of any cardiovascular illness is 
found in October 1978 VA treatment notes showing that the 
veteran was prescribed Inderal and followed by an April 1979 
note stating that the veteran had hypertension.  A summary of 
VA hospitalization from May to June 1986, contains a 
physician's review of the veteran's history up to that point, 
remarking that the veteran had complained of chest pains but 
that he was without standard symptoms of angina and all 
previous examinations and tests had not revealed any 
pathology.  The physician stated that the veteran's worst 
exacerbations occurred in 1977 but that a cardiovascular 
workup revealed nothing.  

The first evidence of coronary disease comes in a May 1995 
report following a cardiac catherization procedure and 
indicating that the veteran had single vessel coronary artery 
disease and arteriosclerosis.  August 2003 treatment notes, 
from Shands Hospital, report that the veteran had undergone 
aortic valve replacement and coronary artery bypass grafting 
in a VA medical center in 1995.  These notes show that the 
veteran underwent surgical procedures in August 2003, 
including re-do sternotomy, re-do aortic valve replacement, 
mitral valve replacement, and coronary artery bypass grafting 
times one. 

Shands Hospital records report that the veteran was admitted 
in September 2003, approximately three weeks after his 
surgery, due to congestive heart failure, post aortic and 
mitral valve replacements.  He failed to survive and the 
discharge diagnosis was congestive heart failure with 
multisystem organ failure.  Neither these treatment records, 
nor records of the prior month's surgical procedures, 
indicate that the veteran's heart disease, or for that 
matter, his death, was caused or aggravated by his service 
connected psychiatric disability.  

Thus, the record fails to show that any cardiac or vascular 
disease manifested prior to 1978, over 20 years after 
separation from active service or that heart disease 
manifested prior to May 1995, almost 40 years after his 
discharge.  His colitis, the only other medical condition 
listed on his death certificate, was of only two weeks 
duration.  Nor does any evidence of record indicate that any 
condition listed on his death certificate had its onset 
during service or was directly linked to his service.  
Therefore, service connection cannot be granted for aortic 
valve disease, mitral valve disease, or colitis.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309.  

Turning to whether the veteran's psychiatric disability 
contributory cause of his death, the Board has considered 
medical opinions both favorable and unfavorable to the 
appellant's claim.  

A medical opinion favorable to the appellant's claim is found 
in two letters from a VA physician who identifies herself as 
the veteran's primary care doctor for the period from 1994 to 
2003.  In an undated letter, this physician refers to the 
veteran's history of hypertension and heart disease as well 
as stating that he was service-connected for anxiety, stress 
and depression.  She stated that "[i]t is possible that his 
underlying psychological problems contributed to his heart 
disease and hypertension."  In a letter dated in September 
2004, this physician offered her opinion that "[t]there is 
mounting evidence that depressive symptoms/anxiety and 
psychosocial problems can be associated with increase 
cardiovascular risk and high blood pressure."  

In November 2005, another VA physician rendered an opinion as 
to any contribution of the veteran's service connected 
psychiatric disability to his heart disease, and ultimately, 
to his death.  This physician indicated that she had reviewed 
the veteran's claims file and computerized medical records.  
She then provided a detailed account of the veteran's 
relevant medical history, including that he suffered from 
prior history of tobacco abuse, diabetes mellitus type 2, 
coronary artery disease status post coronary artery bypass 
graft surgical intervention, and valvular heart disease.  
This physician then summarized treatment for the veteran's 
heart disease from December 1995 until his death.  She 
explained that the veteran chose operative intervention of 
his recurrent critical aortic stenosis and coronary artery 
disease, mitral stenosis with mild mitral regurgitation, with 
an understanding that he would be a high risk surgical 
candidate.  The physician remarked that, during his 
hospitalization, the veteran developed C. difficile colites 
and was hemodynamically unstable.  Ultimately he expired with 
multisystem organ failure requiring ventilator dependence and 
prolonged intensive care.  

This physician opined that there was no objective medical 
data to support a claim that the veteran's service-connected 
psychiatric disability either caused or contributed 
substantially or materially to his death or caused or 
aggravated his cardiovascular disease to such a degree as to 
cause or contribute substantially and materially to his 
death.  To support this opinion, she explained that there is 
no medical literature to support a relationship between 
psychiatric disability and valvular heart disease.  She 
concluded that the veteran was at high risk for the aortic 
valve replacement surgery of August 2003, and that 
ultimately, he failed to survive his heart condition.  

In cases such as this, where there are medical opinions both 
in support of and against the appellant's claim, the Board 
must weigh the probative value of the medical opinions.  The 
weight to be attached to such opinions is within the province 
of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Additionally, in a long line of cases, the Court has rejected 
medical opinions stated in speculative terms, finding that 
such opinions lacked the degree of certainty required for 
medical nexus evidence.  In Bloom v.West, 12 Vet. App. 185 
(1999), the Court found unpersuasive the unsupported 
physician's statement that the veteran's death "could" have 
been caused by his time as a prisoner of war.  In Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), the Court held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection.  Similarly, in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court found that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  In Sacks v. West, 
11 Vet. App. 314 (1998), the Court found that treatise 
evidence lacks the degree of certainty to provide a medical 
nexus.

The letters provided by the veteran's primary care physician 
are both speculative and general in nature.  She couched her 
opinion in highly speculative terms, stating that "it is 
possible" that his psychiatric disability impacted on his 
cardiovascular disease and that there is mounting evidence 
that certain psychiatric problems "can be associated" with 
an increase cardiovascular risk and high blood pressure.  The 
speculative nature of her opinion significantly reduces its 
probative value.  Furthermore, while she stated that there 
was mounting evidence of an association between depressive 
symptoms/anxiety and psychosocial problems she did so in a 
conclusory fashion, failing to explain the degree of any such 
association or provide any discussion of this evidence.  For 
these reasons, the Board affords little probative value to 
this highly speculative opinion provided by the veteran's 
primary care physician.  

In contrast, the physician who rendered the November 2005 
opinion stated her opinion in unequivocal terms.  She clearly 
explained the cause of the veteran's death, as well as 
providing an overall picture of his health, including other 
non-service connected illnesses, such as diabetes mellitus.  
Finally, she provided a rationale for her opinion, 
specifically stating that there was no link between 
psychiatric disability and the immediate cause of the 
veteran's death, valvular heart disease.  The Board affords 
the November 2005 physician's opinion considerable probative 
value because the opinion is stated with certainty, contains 
a detailed review of the relevant medical history of this 
veteran, and addresses the evidence, or lack thereof, of a 
relationship between his service-connected disability and the 
specific disease which was the immediate cause of his death.  

The Board acknowledges the appellant's opinion that the 
veteran's service connected psychiatric disability impacted 
on his death.  Also recognized by the Board is the evidence 
submitted by the appellant in February 2005, which consists 
of pages from an unidentified book as well as pages published 
by BUPA's Health Information Team.  The Board has considered 
the letters from laypersons, dated from 1985, and submitted 
by the appellant since the veteran's death.  The letters from 
1985 are too remote in time to be probative of the cause of 
the veteran's death.  Furthermore, these letters and the 
appellant's opinion as to any cardiovascular condition, and 
its etiology, are not competent evidence on the issue of a 
medical relationship between the veteran's service connection 
psychiatric disability and the conditions listed on the death 
certificate.  A layperson is not competent to provide opinion 
evidence on such a complex medical question.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As to the 
submitted textbook and other "treatise" evidence, this was 
present in the claims file when reviewed in November 2005 by 
the VA physician, and any probative value of that evidence is 
subsumed by that opinion.  

Thus, the preponderance of medical evidence of record 
demonstrates that there was no medical link between the 
veteran's psychiatric disability and his heart disease.  This 
precludes a finding that the veteran's service-connected 
psychiatric disability combined with, or was etiologically 
related to, those conditions listed on his death certificate 
that caused his death.  This also precludes a finding that 
the veteran's service-connected psychiatric disability 
materially or substantially contributed to his death.  

For the reasons provided above, the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


